Citation Nr: 1616604	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-18 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 10 percent for asthma with sinus congestion.

4.  Entitlement to an evaluation in excess of 10 percent for left knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for cervical spine disability prior to June 21, 2015, and to an evaluation in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  VA's current Agency of Original Jurisdiction (AOJ) is the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2013.  A transcript of his testimony is of record in Virtual VA.

In December 2014 the Board remanded the issues shown on the title page to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).    

In August 2015 the AOJ issued a rating decision that increased the evaluation for cervical spine disability from 10 percent to 20 percent effective from June 21, 2015.  The Board has characterized the issue on the title page to comport with that development.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Arthritis of the lumbosacral spine became manifest many years after discharge from service, and the Veteran does not have a low back disability that is otherwise etiologically related to service.

2.  During the course of the appeal the Veteran's asthma has been manifested by Forced Expiratory Volume in one second (FEV-1) of 104 percent or better and FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 109 percent or better; the disability picture associated with his sinus congestion most closely approximates three to six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting. 

3.  The Veteran's left knee disability is manifested by extension to -5 degrees or better and flexion to 110 degrees or better with pain at the extremes of motion; the knee is clinically shown to be stable. 

4.  Before June 21, 2015, the disability picture associated with the Veteran's cervical spine disability most closely approximated the criteria for a 20 percent disability evaluation based on additional limitation of function.

5.  Before and after June 21, 2015, the Veteran's cervical spine disability has been manifested by flexion to 30 degrees or better and combined range of motion to 290 degrees; the Veteran does not have cervical intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).   

2.  The requirements of an evaluation in excess of 10 percent for asthma with sinus congestion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6512, 6602 (2015).

3.  The requirements for an evaluation in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015). 

4.  The requirements for an evaluation of 20 percent, but not more, for cervical spine disability prior to June 21, 2015, have been met; the requirements for evaluation in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, the notice requirements were met in letters sent in September 2009.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection and for increased rating, to include notice of what part of that evidence he should provide and what part VA will attempt to obtain.  The letters also provided notice of how disability ratings and effective dates are determined.  The Veteran had ample opportunity to respond prior to the March 2010 rating decision on appeal.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.   The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Board reviewed the file in December 2014 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The requested examinations were performed in February 2015, June 2015 and July 2015.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall.  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issues presently on appeal.  

The Veteran testified during a Board hearing in December 2013, at which time the undersigned explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties of a Veterans Law Judge to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Entitlement to Service Connection for Low Back Disability

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).     

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) show no indication of low back problems during service.  The Veteran asserts on appeal that his low back pain is related to spinal anesthesia he received for circumcision surgery in April 1983.  STRs confirm that in April 1983 the Veteran underwent circumcision to treat phimosis, and that for such surgery he received spinal anesthesia using fentanyl.  

The Veteran had a VA general medical examination in January 2000 in which he reported a history of intermittent back pain since having had a spinal anesthesia for circumcision in the early 1980s.  Clinical examination was essentially negative.  No diagnosis of a thoracolumbar spine disorder was entered.  

A February 2008 treatment note from the Family Practice Clinic, 23rd Medical Group, states the Veteran had recently sought treatment at Valdosta Family Medical Center for severe lower back pain; of note, this appears to have been just three days after the Veteran was treated at South Georgia Medical Center for injuries suffered in a motor vehicle accident (MVA).

In February 2008 the Veteran presented to Dr. Leon Smith complaining of left hip pain radiating into the lower back.  Dr. Smith's impression was back pain with sciatic tenderness.

The Veteran had an annual VA outpatient physical examination in November 2008 in which there is no indication of any subjective complaints related to the lower back.  Examination showed the back to have good range of motion and no abnormal curvature.

A November 2008 consult note by 234rd Medical Group states the Veteran had been seen at South Georgia Medical Center in October 2008 for complaint of back pain following an MVA.  Retroactive consult was requested.
 
A June 2009 treatment note from 23rd Medical Group shows "lower back pain" as a chronic medical problem.  

The Veteran submitted a Statement in Support of Claim in September 2009 asserting he had no back problems until he was given anesthesia injections for circumcision surgery during service in April 1983.  He had subsequently needed medical attention for back pain. 

The Veteran's spouse submitted a lay statement in October 2009 stating she had observed the Veteran to be troubled by his back symptoms.

The Veteran had a VA examination of the spine in October 2009 in which the examiner diagnosed lumbar spine strain that was not due to the service-connected cervical spine disability (degenerative spondylosis C6-7).

Mr. RAM and Ms. DC submitted "buddy statements" in November 2009 stating the Veteran injured his back during service while moving furniture at Moody Air Force Base; where he was treated at a medical treatment facility.

The Veteran had an annual VA outpatient physical examination in December 2009 in which he complained of low back pain since receiving local anesthesia in 1983; he had annual VA outpatient physical examinations in December 2010, November 2011 and November 2012 that are silent in regard to complaints relating to the thoracolumbar spine.  Clinical examination on all four occasions showed normal ROM of all joints, normal deep tendon reflexes and no motor or sensory deficit.  No clinical diagnosis or assessment regarding the thoracolumbar spine was noted in these examinations.

 In January 2013 Master Sergeant (MSgt) CB submitted a "buddy statement" asserting the Veteran had aggravated a back injury while deployed to Bahrain in April 1998.

The Veteran had VA primary care clinic (PCC) examinations in December 2013 and December 2014 in which he complained of worsening low back pain with activities such as standing or bending.  Once again no current abnormality of the thoracolumbar spine was noted by the examiner.  However, VA X-ray of the lumbosacral spine in January 2014 showed mild-to-moderate degenerative changes.  

The Veteran testified before the Board in December 2013.  In regard to the claimed low back disability, he testified that he is certain that the in-service spinal anesthesia for circumcision in 1983 is the cause of his current low back disorder because his back was never right thereafter.

The Veteran had a VA examination of the thoracolumbar spine in February 2015, performed by a physician who reviewed the Veteran's treatment records and VBMS file.  The Veteran reported having had spinal anesthesia in service and subsequent symptoms of "tightening up" associated with bending.  The Veteran reported having been treated for back problems during service but the examiner was unable to find supporting documentation.  The Veteran admitted having been in an MVA in 2008-2009 but this did not affect his back condition.  The examiner performed a clinical examination of the spine and noted observations in detail.  Based on examination the physician diagnosed lumbosacral strain and DJD of the lumbosacral spine.

The examiner stated an opinion that the Veteran's diagnosed low back disability is not likely to have been manifested in service or within one year of discharge from service, or to be otherwise related to service.  As rationale, the physician stated that based on review of the medical records and medical literature, and his clinical experience as a neurologist, there is no evidence of any chronic low back problem following the spinal anesthesia for his circumcision; this procedure would have absolutely nothing to do with developing DJD of the lumbar spine 30 years later.  There is no evidence of a chronic low back condition during service or for the next 8-9 years following separation.  The first mention of any low back problem post service was in February 2008 and again later that year related to a MVA. Thus, there is no evidence of a chronic low back condition that began in service and a nexus cannot be made. The findings on the X-ray of DJD in January 2014 and the Veteran's current complaints on examination are consistent with his age and unlikely related to his military service, including the spinal anesthesia in the early 1980's.

The Veteran had another VA examination of the thoracolumbar spine in June 2015, again by a physician who reviewed the Veteran's treatment records and VBMS file.  The Veteran again recounted having had a circumcision with spinal anesthesia in service; asked about subsequent in-service back trauma, including during deployment, he disavowed remembering such trauma.  He also admitted having been involved in an MVA in 2006 but stated that his back was not affected.

The examiner performed an examination of the spine and noted observations in detail.  The examiner diagnosed degenerative arthritis of lumbosacral spine and stated an opinion that the claimed back condition was not manifested during service or within one year of discharge or is otherwise a related to service.  As rationale, the examiner stated that review of STR reveals the circumcision in 1983 was without any complications, and there were no reports of any back pain associated with the circumcision or at other times.  Spinal anesthesia is quite safe, and had there been any specific trauma to the spine from it, the Veteran would have complained of symptoms right after the surgery.  There was no indication of any neurological deficits and no report of any back complaints.  Post-service treatment records are essentially silent in regard to back pain, and the back was consistently normal in treatment notes; those intermittent episodes that are documented appear to be mechanical type/soft tissue back strains.  Mechanical-type back pain or lumbosacral strain are episodes of acute/transient back pain associated with specific activities or events and are generally transient, self-limited and respond to rest and medication. Different episodes occur de novo, are caused by and specific to different activities at different times, and are not related to nor caused by other prior episodes.  There is no scientific evidence that it causes degenerative disease of the spine.   Further, there were two documented MVAs after service in 2008 and 2009.  Symptoms apparently resolved as office visits after those MVAs again became sporadic for back pain.  Degenerative arthritis of the lumbar spine was documented on X-rays in 2014.  During the long interval since separation in 1999 there have been intercurrent daily/occupational stresses and incidents, in addition to aging, which are more likely causes of current back condition.  There is no credible scientific basis or objective evidence to attribute the current claimed back condition to anything in active duty.

The evidence of record cited above demonstrates that the Veteran has a current medically diagnosed disability of the spine; i.e., DJD and lumbar strain.  Accordingly, the first element of service connection - medical evidence of a disability - has been met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the question of presumptive service connection for arthritis, the earliest X-ray evidence of DJD of record occurs in January 2014.  As this is many years after the Veteran's separation from active service in September 1999, the Board concludes he cannot have had arthritis to a compensable degree within the first year after separation from service.  

Turning to entitlement to service connection on a non-presumptive basis, the competent and uncontroverted medical opinion of record, in the form of the VA examination reports in February 2015 and June 2015, establishes that the Veteran's current low back disability is not caused by the spinal anesthesia in 1983, but rather to age and other intercurrent causes.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board acknowledges the Veteran's assertion that he sincerely believes his current back disorder is related to the spinal anesthesia he received in service.  However, the question of whether such anesthesia may have caused the present diagnosed disorder is a complex medical question that is not within the competence of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The VA physicians provided opinions that the Veteran's back condition could not have been caused by the in-service anesthesia, and supported those opinions with clinical rationale.  The Board places greater probative value on the opinions of the VA examiners, who as trained health care professionals have the province to enter a conclusion that requires medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Based on the evidence and analysis above the Board finds the Veteran's arthritis of the lumbosacral spine became manifest many years after discharge from service, and the Veteran does not have a low back disability that is otherwise etiologically related to service.   Accordingly, the claim for service connection for a low back disability must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Service-Connected Disabilities

General legal principles for rating disabilities  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Board must address the applicability of 38 C.F.R.  § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1 (2011),

Evaluation of asthma with sinus congestion

Asthma is rated under the criteria of 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (asthma, bronchial).  Ratings are based in part on the Forced Expiratory Volume in one second (FEV-1) or on the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  Post-bronchodilator values are used unless they are worse than pre bronchodilator values.  A rating of 10 percent is assigned for FEV-1 of 71- to 80 percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A rating of 30 percent is assigned for FEV-1 of 56- to 70- percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A rating of 60 percent is assigned for FEV-1 of 40- to 55- percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly trips to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A rating of 100 percent is assigned for FEV-1 less than 40- percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.    

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, use the test result the examiner stated most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

Alternatively, the Veteran's disability of asthma with sinus congestion may be rated as a sinus disorder under DC 6512 (chronic frontal sinusitis).  The rating criteria of the General Rating Formula for Sinusitis (DCs 6510 through 6514) are as follows.  A rating of 0 percent is assigned for sinusitis detected by X-ray only.  A rating of 10 percent is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 50 percent is assigned following radical surgery with chronic osteomyelitis; or, near-continuous sinusitis characterized by headaches pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.
  
The present claim for increased rating was received in June 2009.  The period under review begins June 2008, one year prior to receipt of the claim.   

The Veteran had a PFT at South Georgia Medical Associates in September 2008 that showed post-bronchodilator values as FEV-1 of 109 percent and FEV-1/FVC of 114 percent.  

The Veteran had an annual VA outpatient physical examination in November 2008 in which he complained of scratchy throat and congestion for the past week; this was a regular problem every Fall.  The Veteran reported using an over-the-counter antihistamine as needed; he did not use nasal spray regularly.  Clinical examination showed the Veteran's throat to look good, his eyes were not red or tearing and nasal mucosa were not congested.  Respiratory examination showed good bilateral air entry.  The current clinical assessment was upper respiratory allergies, to be treated with antihistamines as required.   

The Veteran presented to the Family Practice Clinic, 23rd Medical Group, in June 2009 complaining of cough for the past three months; the cough was worse at night and also productive at night.  The Veteran reported using two types of antihistamines for seasonal allergies but denied using any kind of inhaler.  Examination showed the airway to be patent.  The clinical impression was broad differential cough, possibly asthma.  Follow-up in July 2009 showed the Veteran to be using an oral inhaler; the clinical impression was cough of unknown etiology and allergic rhinitis, and the Veteran was referred for pulmonology consult with PFT.

The Veteran had a PFT at South Georgia Medical Associates in September 2009 that showed post-bronchodilator values FEV-1 of 119 percent and FEV-1/FVC of 117 percent.    

The Veteran had a PFT at South Georgia Medical Associates in September 2009 that showed post-bronchodilator values as FEV-1 of 104 percent and FEV-1/FVC of 109 percent.  

The Veteran submitted a Statement in Support of Claim in September 2009 asserting his asthma and sinus problems had worsened over the past nine years.  As a result of this progressive worsening of symptoms he had developed a persistent cough related to postnasal drip and would frequently wake up coughing.

Mr. WV submitted a lay statement in September 2009 stating he had known the Veteran for about 21 years and observed deterioration in the Veteran's condition.  The Veteran often had to clear his throat due to build-up of phlegm and mucus, and often seemed out of breath.  The Veteran's breathing difficulties were audible in his voice and he often wheezed.  The condition was especially noticeable during changes of season.

The Veteran's spouse submitted a lay statement in October 2009 stating she had observed the Veteran's asthma and sinus disorder to have worsened over the past few years.  It was especially ghastly to hear the Veteran cough, gag and clear his throat on wakening in the morning in an effort to breathe.

Ms. JC submitted a lay statement in October 2009 stating that over the past three years she had observed the Veteran to have experienced severe allergies and sinus problems on several occasions, manifested by red and watery eyes, nasal congestion and coughing.  On some occasions the Veteran had to leave work or other activities in order to either go home or seek medical attention for his respiratory problem.

The Veteran had a VA respiratory diseases examination in October 2009 in which he asserted having shortness of breath with exercise although he denied using an inhaler currently.  He reported one or two asthma attacks per year; he also reported coughing daily, occasionally purulent but never bloody.  He also endorsed weekly wheezing and frequent dyspnea with severe exertion (never at rest or with mild-to-moderate exertion.  The examiner reviewed a September 2009 PFT that showed post-bronchodilator FEV-1 of 121 percent and FEV-1/FVC of 119 percent and was characterized as "essentially normal PFTs."  The examiner's current diagnosis was asthma, with normal current respiratory examination and normal current PFT.  The examiner stated the Veteran's asthma caused no occupational impairment.  In terms of activities of daily living (ADLs) the asthma caused mild impairment of chores, sports and exercise and no impairment of other ADLs (shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming).  

The Veteran also had a VA examination of the sinuses in October 2009, in which he complained of sinusitis symptoms twice per year (Spring and Fall) requiring antibiotics, as well as allergies year-round associated with seasonal blooming.  Current medication consisted of an oral medication and a nasal spray, both with good effect but having the side-effect of causing persistent cough.  The Veteran's sinusitis symptoms were manifested by two episodes per year of headaches, purulent discharge and sinus pain; each episode lasted 14 days.  There were no incapacitating episodes of sinusitis.  Current rhinitis symptoms consisted of nasal congestion and excessive nasal mucus; the Veteran had no current sinusitis symptoms.  The Veteran reported frequent hoarseness and frequent difficulty breathing.  Physical examination showed the Veteran to have no objective evidence of sinus disease, although his voice was hoarse and raspy.  The examiner's current diagnosis was acute sinusitis (resolve) and allergic rhinitis (on treatment).  The examiner stated the disability caused significant occupational impairment due to decreased concentration (the Veteran was noted to be currently working full-time as a school teacher and to have lost 4 days of work over the last 12 months due to his disability).  In terms of activities of daily living  (ADLs) the disability caused mild impairment of chores, shopping, exercise, sports, recreation and traveling; and, no impairment of feeding, bathing, dressing, toileting or grooming.     

The Veteran had an annual VA outpatient physical examination in December 2009 in which he complained of sinus problems, stuffy nose and postnasal drip for years.  The Veteran stated his asthma symptoms were not frequent.  Clinical examination showed nasal congestion but good air entry.  
 
In January 2010 the Veteran was referred by 23rd Medical Group to Choice Family Medicine for treatment of sinus infection.  Choice Family Medicine noted complaint of sinus pain and pressure.  Current assessment was acute sinusitis and allergic rhinitis, and treatment was nasal spray and amoxicillin.  

In May 2010 the Veteran called the 23rd Medical Group complaining of possible sinus infection for the past 10 days, manifested by pain, pressure and yellow drainage.  He has been treating the condition with over-the-counter medications.  

The Veteran had clinical examinations at 23rd Medical Group in in June 2010 and June 2011in which the nose and airway were normal.  The Veteran presented to the Family Practice Clinic in May 2011 complaining of upper respiratory problems, but these appear to have been associated with a food allergy (problems became manifest after eating lettuce).

The Veteran had an annual VA outpatient physical examination in December 2010 in which he reported occasional cough.

The Veteran had a VA PCC examination in November 2011 in which he complained of stuffy nose and sinus drainage. Examination showed bilateral nasal mucosal edema but good bilateral air entry.  The current clinical impression was allergic rhinitis.

The Veteran called the 23rd Medical Group in July 2012 complaining of sinus infection for the past eight days manifested by congestion, pressure, pain, bloody green drainage, fever, sore throat and cough.  Over-the-counter medications had not provided relief.  The Veteran was referred to an outside provider (Parrott Medical Center) for treatment.  Clinical examination at Parrott Medical Center showed the nose to be congested, with boggy turbinates; the sinuses were tender to percussion; the Veteran was not wheezing.  The clinical impression was sinusitis and cough, and the treatment was cough suppressant and amoxicillin.    

The Veteran had a VA PCC examination in November 2012 in which he complained of sinus drainage over the past six months.  He denied wheezing.  Examination showed nasal mucosal edema but good bilateral air entry.  The current clinical impression was asthma and allergic rhinitis.

In December 2013 the Veteran presented to the 23rd Medical Group complaining of possible sinus infection for the past seven days, manifested by pressure over the left eye, congestion, sinus drainage and dry cough.  He denied headaches, shortness of breath or wheezing.   Clinical examination showed no tenderness of the sinuses and the turbinates were not boggy, but there was constant postnasal drip demonstrated by throat clearing.  The current clinical impression was acute nasal pharyngitis.

The Veteran had a VA PCC examination in December 2013 in which he complained of cough.  Examination showed good bilateral air entry, and no current abnormality of the nose or sinuses was noted.  The clinical assessment was asthma and allergic rhinitis.

The Veteran testified before the Board in December 2013.  In regard to the asthma with sinusitis, the Veteran testified he treats the condition with prescription-strength nasal spray; he used a rescue inhaler at one time  but no longer does.  The condition is usually worse at night, and is worse is Spring and Fall.  The current year was worse than previous years.  The Veteran testified that his nasal congestion is worse than his breathing problems; he also testified he had not had an asthma attack in the last 18 months.  

The Veteran presented to the VA PCC in December 2014 requesting examination.  His complaints included sinus pressure and dry cough for the past six months and an "itchy scratchy nose."  Examination showed marked bilateral nasal mucosal edema but there was good bilateral air entry.  The clinical assessment was asthma and allergic rhinitis.

The Veteran had a VA respiratory diseases examination in February 2015, performed by a physician who reviewed the Veteran's treatment record.  The Veteran reported he had not used asthma medications for more than a year; he no longer had any albuterol on hand since he had not used it in so long.  The Veteran when he experiences wheezing, since it is not always exercise-induced or associated with pollens.  The examiner stated that the Veteran's asthma did not require corticosteroids, inhaled medication, oral bronchodilator, antibiotics or oxygen therapy.  PFTs (conducted in March 2015) showed FEV-1 of 120 percent and FEV-1/FVC of 121 percent, characterized as normal PFT.  There was no subjective evidence of exercise-induced asthma.  The examiner did not diagnose current asthma, and stated the Veteran's respiratory condition did not impair his ability to work.

The same examiner in February 2015 performed an examination of the Veteran's nose and sinuses.  The Veteran reported having used an over-the-counter medication for the last few years for stuffy nose, and complained of sinus infection twice per year.  Clinical examination of the nose and sinuses was grossly normal.  The examiner diagnosed allergic rhinitis and stated the condition did not impair the Veteran's ability to work.

On review of the evidence above, the Board finds the criteria for an evaluation in excess of 10 percent for the Veteran's asthma with sinus congestion are not met.

Addressing first the rating criteria for asthma, the Veteran had five PFTs during the period under review; his FEV-1 was at worst 104 percent (in September 2009) and his FEV-1/FVC was at worst 109 percent (also in September 2009).  Accordingly, his asthma does not approximate the criteria for compensable rating under DC 6602.  Further, the requirement for intermittent inhalational or oral bronchodilator therapy is not shown.

Turning to the criteria for sinus congestion the Veteran's subjective account of his symptoms approximates the criteria for the currently-assigned 10 percent rating under DC 6512 (three to six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting).  A higher (30 percent) rating under this DC requires three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting, but neither the clinical evidence or record nor the Veteran's subjective account of his symptoms suggests that his symptoms approximate the disability picture envisioned by the higher rating.  
  
The Board has considered whether the Veteran's asthma disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For the asthma disability on appeal, the rating schedules for asthma and sinusitis between them describe the Veteran's disability picture as described by the Veteran's subjective account, and provide for higher evaluation if warranted.  There is nothing exceptional or unusual about the Veteran's asthma disability because the rating criteria reasonably describe his disability level and symptomatology; the schedular criteria are accordingly adequate and referral for extraschedular evaluation is not warranted.  Thun, 22 Vet. App. at 115.  

Based on the evidence and analysis above the Board finds the criteria for evaluation higher than 10 percent for the service-connected asthma with sinus congestion are not met; accordingly, the claim must be denied.  Further, there is no indication of a distinct period during the course of the appeal in which the criteria for a higher rating were met, so increased "staged" rating is not warranted.  Hart, 21 Vet. App. 505.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of left knee disability

Instability and subluxation of the knee is rated under DC 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.
 
Limitation of flexion of a leg is rated under DC 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under DC 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 FR 59988 (2004)).

The present claim for increased rating was received in June 2009.  The period under review begins June 2008, one year prior to receipt of the claim.   

The Veteran had an annual VA outpatient physical examination in November 2008 in which he was noted to have normal ROM of all extremities.  There is no indication of any subjective complaint related to the left knee, and the Veteran's gait was normal on examination.

The Veteran submitted a Statement in Support of Claim in September 2009 asserting his left knee had deteriorated and he could not perform repetitive activities such as climbing or step aerobics due to knee aching and swelling.
The Veteran's spouse submitted a lay statement in October 2009 stating the Veteran is able to exercise for only a limited amount of time before his knee buckles and swells.

The Veteran had a VA examination of the knee in October 2009 in which he complained that the knee was painful and would buckle/give way with activity.  Treatment consisted of using ibuprofen as needed and wearing a left knee brace intermittently but frequently.  He endorsed joint pain, weakness, stiffness, giving way and swelling; he denied instability, deformity, incoordination, decreased speed of motion, locking episodes or effusions.  The Veteran also denied flare-ups.  The Veteran stated he could stand about 20 minutes and walk about one mile.  Clinical examination showed the Veteran to have normal gait and normal weight-bearing.  The knee was tender and showed crepitation but there was no instability.  There was no abnormality of patella or meniscus.  ROM was extension to 0 degrees with pain beginning at 5 degrees and flexion to 120 degrees with pain beginning at 110 degrees.  Repetitive use did not cause additional limitation of motion.  X-ray showed mild tricompartmental degenerative joint disease (DJD).

The examiner's current diagnosis was "left knee with mild tricompartmental DJD per X-ray."  The examiner noted the left knee disability caused significant occupational impairment due to pain (the Veteran was noted to be currently working as a school teacher and to have lost one day of work during the past 12 months).  Impairment of ADLs consisted of moderate impairment of chores, shopping, recreation, sports, traveling, exercising and driving; mild impairment of bathing, dressing and grooming; and, no impairment of feeding and toileting.  

The Veteran had an annual VA outpatient physical examination in December 2009 in which he complained of left knee pain, worse with weight-bearing.  Examination showed normal gait and normal ROM of all extremities. 

The Veteran had an annual VA outpatient physical examination in December 2010 in which he denied current joint pains.  Examination showed normal gait and normal ROM of all extremities. 

Treatment records from the Family Practice Clinic, 23rd Medical Group, include clinical examinations in June 2010 and June 2011 in which the Veteran's gait and stance was normal.

The Veteran had a VA PCC examination in November 2011 in which he complained of left knee pain.  Physical examination showed normal gait and good ROM.  No current clinical assessment or diagnosis of the left knee was entered.

The Veteran had a VA PCC examination in December 2013 in which he complained of worsening knee pain, associated with prolonged standing. Examination showed normal gait; the report is silent in regard to ROM but both knees had marked crepitus.  No current clinical assessment or diagnosis was entered.

The Veteran testified before the Board in December 2013.  In regard to the left knee disability, the Veteran characterized his condition as a "constant bother."  Rest is the greatest help toward alleviating his condition.  The knee swells and stiffens with prolonged walking more than approximately a half mile.  The Veteran can climb stairs, but only with difficulty.  Also, when the Veteran exercises on a treadmill the knee tends to give way.   

The Veteran had a VA physical therapy (PT) consult in January 2014 to address his left knee symptoms.  The Veteran complained of pain 3/10 in severity, increased by bending or squatting and alleviated by rest.  The Veteran was observed to have good posture but his gait was mildly antalgic favoring the left knee.  ROM was 0-130 degrees and strength was 5/5.  Joint mobility was within normal limits and the knee was stable on examination.  The knee was tender to palpation.  The clinical assessment was DJD with bipartite and laterally tracking patella.  The clinician noted the Veteran to be approximately 20-40 percent functionally impaired in his ability to walk and move about.   

VA X-ray of the left knee in January 2014 showed mild tricompartmental and intercondylar notch DJD, bipartite patella and quadriceps enthesopathy.  

The Veteran presented to the VA PCC in December 2014 requesting examination.  His complaints included knee pain, and he endorsed wearing a left knee brace.    Examination showed good ROM and normal gait.  No clinical diagnosis or assessment of left knee disorder was entered.

The Veteran had a VA examination of the knee in July 2015, performed by a physician who reviewed the electronic claims file and the Veteran's treatment record.  The Veteran complained of pain in the knee with any activity, including driving to the examination.  If the Veteran straightens his leg, the knee will "pop," and if he bends the knee will hurt.  The Veteran stated he was able to walk for exercise, 4 miles at a time 2-3 times per week, which would take 45-60 minutes.  The Veteran described taking Tramadol for multiple musculoskeletal conditions, and he described using a brace approximately 80 percent of the time when performing work-type activities outdoors.  The Veteran asserted the disability had become worse since his last VA examination in 2009.  The Veteran denied flare-ups.

Examination showed ROM of the left knee to be 0-110 degrees, with pain on flexion at 110 degrees.  Pain was not elicited by weight-bearing.    The knee demonstrated tenderness to palpation and also demonstrated crepitus.  Repetitive motion caused no additional limitation of ROM.  The examiner stated it was not possible to state, without resorting to speculation, the degree to which pain, weakness, fatigability or incoordination could significantly limit functional capacity when the joint was used repeatedly over a period of time, so any additional functional loss due to "pain on use" could not be determined.  Muscle strength of the knee was 5/5 and the joint was stable on examination, without subluxation or effusion.   Meniscal tear was not shown.  The examiner's current diagnosis was DJD of the left knee.

Based on the evidence above the Board finds the criteria for evaluation higher than 10 percent are not met.  The Veteran's knee has consistently been shown to be stable on examination, so separate compensable rating under DC 5257 is not warranted.  The Veteran's flexion has been 110 degrees or better prior to onset of pain, which does not approximate the criteria for compensable evaluation under DC 5260.  The Veteran's extension has consistently been to -5 degree or better prior to onset of pain, so compensable rating under DC 5261 is not warranted.  However, even though the Veteran does not meet the criteria for compensable rating based on limitation of motion under DCs 5260 and 5261, he is shown to have pain with motion, so the present 10 percent rating is appropriate under 38 C.F.R. § 4.59 and Burton.  There is no indication that the Veteran has functional loss due to pain, weakness, incoordination, fatigability or lack of endurance that approximates a disability picture envisioned by rating higher than 10 percent.   

The Board has considered whether the Veteran's left knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111, 118.  

The Veteran's disability of the left knee is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM, which is adequately described in the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left knee disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Based on the evidence and analysis above the Board finds the criteria for evaluation higher than 10 percent for the service-connected left knee disability are not met; accordingly, the claim must be denied.  Further, there is no indication of a distinct period during the course of the appeal in which the criteria for a higher rating were met, so increased "staged" rating is not warranted.  Hart, 21 Vet. App. 505.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of cervical spine disability

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  

A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A rating of 30 percent is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the cervical thoracolumbar spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

Intervertebral disc disease (IVDS) is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine (described above) or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The criteria for rating IVDS based on incapacitating episodes are as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, for the purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Second, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The present claim for increased rating was received in June 2009.  The period under review begins June 2008, one year prior to receipt of the claim.   

The Veteran had an annual VA outpatient physical examination in November 2008 in which he reported his neck pain had recently been better.

The Veteran submitted a Statement in Support of Claim in September 2009 asserting his neck now hurt more than it had in 2000 and currently limited his activities.

The Veteran's spouse submitted a lay statement in October 2009 stating she had observed the Veteran to be troubled by his neck symptoms.

The Veteran had a VA examination of the cervical spine in October 2009 in which he complained of stiffness and pain with the occasional sensation that of "someone pushing down on my neck."  The Veteran also complained that neck pain interfered with his sleep and his activities.  Current treatment consisted of over-the-counter pain medication as needed.  The Veteran denied any neurological symptoms such as incontinence, numbness or paresthesias.  The Veteran endorsed history of pain, stiffness and decreased motion but denied spasms, fatigue or weakness.  The Veteran stated that pain was manifested by constant stiffness in the morning and with activities higher than the head.  He denied flare-ups.  Examination showed spinal and head posture to be normal.  Spnal curvature was also normal.  There was no tenderness or guarding of the paraspinal muscles.  Motor examination showed normal strength (5/5) and normal sensation (2/2) in the extremities; deep tendon reflexes (DTRs) were also normal.  ROM was flexion 0-45 degrees with pain at 45 degrees; repetitive motion caused no additional loss of motion.  Combined ROM is indeterminate because the examiner did not record right lateral rotation (all other ROM were within normal limits, with pain at the extremes).  X-ray showed very minimal degenerative spondylosis at C6-7 level.  

The examiner's current diagnosis was degenerative spondylosis at C6-7.  The examiner stated the disability caused significant occupational impairment due to pain and problems with lifting and carrying (the Veteran was noted to currently be working as a school teacher and to have missed no work days during the past 12 months).  Impairment of ADLs consisted of mild-to-moderate impairment of sports, exercise and chores; and, no impairment of shopping, recreation, traveling, feeding, bathing, dressing, grooming or toileting.       

The Veteran had annual VA outpatient physical examinations in December 2009, December 2010, December 2013 and December 2014 in which his current subjective complaints included neck pain.   Clinical examination on these occasions showed normal ROM of all joints, normal deep tendon reflexes and no motor or sensory deficit.  The current clinical assessment was reflected as "neck pain."

The Veteran testified before the Board in December 2013.  In regard to the cervical spine disability, he testified that the last time he had an attack severe enough to go to the doctor in approximately 2010.  The Veteran denied recent therapy or injections; he periodically took ibuprofen or acetaminophen for back pain.  The Veteran described currently working as a 7th grade school teacher, which requires a lot of sitting and the Veteran has to periodically get up and move around.  The Veteran also testified he cannot lift a lot, and that the neck is painful when he turns his head.  The Veteran sleeps on a flat pillow and sleeps on his right side to compensate for the neck pain at night.  He denied using any assistive devices.

VA X-ray of the cervical spine in January 2014 showed mild cervical spondylosis.

The Veteran had a VA examination of the knee in July 2015, performed by a physician who reviewed the electronic claims file and the Veteran's treatment record.  The Veteran reported neck pain, although not to the point that he could not function.  He reported taking Tramadol for multiple joint pain and stated that activity such as yard work seemed to increase his neck pain, and that all activities that required neck rotation, especially to the left, caused discomfort.  On examination, ROM of the cervical spine was flexion to 30 degrees and combined ROM to 290 degrees; there were signs of discomfort with rotation (left between 50-60 degrees and right between 70-80 degrees).  Repetitive motion caused no additional loss of ROM.  The examiner stated it was not possible to state, without resorting to speculation, the degree to which pain, weakness, fatigability or incoordination could significantly limit functional capacity when the joint was used repeatedly over a period of time, so any additional functional loss due to "pain on use" could not be determined.  There was no evidence of pain with weight-bearing and no tenderness to palpation.  There was no evidence of localized tenderness, guarding or muscle spasm of the cervical spine.  Muscle strength was 5/5 (normal), reflexes 2+ (normal) and sensory was normal.  There was no sign of radicular symptoms and the Veteran specifically was not shown to have IVDS of the cervical spine.   The examiner's current diagnosis was degenerative spondylosis of C6-7. 

Based on the evidence above the Board finds that prior to July 2015 the Veteran's disability picture approximated the criteria for a rating of 20 percent, but not more.  The Veteran's measured flexion prior to July 2015 was to 45 degrees, which is not compensable under the General Rating Formula, but the Veteran credibly reported pain that not only was not only manifest with motion but also disrupted his sleep.  With resolution of the doubt in favor of the Veteran, the Board finds the criteria for a rating of 20 percent were met prior to July 2015, due to additional loss of function, and his appeal is granted to that extent.

The Board finds that the criteria for a rating higher than 20 percent are not met.  The Veteran's flexion was at worst to 30 degrees, which is on the high end of the criteria for a 20 percent rating under the General Rating Formula, and his combined ROM was to 290 degrees, which is squarely within the criteria for a 10 percent rating.  Thus, his ROM does not approximate the criteria for a rating higher than 20 percent even considering functional loss due to pain.  Weakness, fatigability, incoordination or lack of endurance are not show to cause increased functional loss.     

The Board has considered whether the Veteran's disability of the cervical spine presents an exceptional or unusual disability picture such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111, 118.  

The rating schedule for the cervical spine describes the Veteran's disability picture and provides for higher evaluation if warranted, to include separate ratings for associated neurological symptoms.  The Veteran's disability is manifested by signs and symptoms such as pain and weakness that impairs his ability to carry weight and to perform tasks requiring full ROM, which is adequately described in the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's cervical spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

In sum, based on the evidence and analysis above the Board finds the criteria for increased evaluation for the service-connected right knee disability have not been met.  Accordingly, the claim must be denied.  Further, there is no indication of a distinct period during the course of the appeal in which the criteria for a higher rating were met, so increased "staged" rating is not warranted.  Hart, 21 Vet. App. 505.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.




ORDER

Service connection for low back disability is denied.  

An evaluation in excess of 10 percent for asthma with sinus congestion is denied.

An evaluation in excess of 10 percent for left knee disability is denied.

An evaluation of 20 percent for cervical spine disability prior to June 21, 2015, is granted, subject to the regulations pertaining to payment of monetary benefits; an evaluation in excess of 20 percent for cervical spine disability is denied.


REMAND

The Board finds that the medical evidence of record is insufficient to adjudicate the claim for service connection for sleep apnea.

The Veteran testified before the Board that he had breathing problems while on active duty that included snoring and interrupted breathing at night, although he did not seek medical attention for such symptoms until after he retired from active duty.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board remanded the issue of service connection for sleep apnea in December 2014 for examination.  The Veteran had a VA examination in February 2015, performed by a VA physician who stated the Veteran's sleep apnea was not likely secondary to the service-connected asthma.  Thereafter, the AOJ determined that a medical opinion was required to determine if there is direct connection to service, and the AOJ requested a review opinion on that question.  In October 2015 a VA fee-basis physician issued a review opinion stating that the Veteran's sleep apnea is not likely incurred in service; the reviewer noted that STRs are silent in regard to treatment for sleep apnea, and the restrictive airway disease that is documented in STR is not a precursor to sleep apnea.

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  However, neither the original opinion in February 2015 nor the review opinion in October 2015 considered the Veteran's account of symptoms (snoring and interrupted breathing) in service.  In that regard, the reviewer's opinion was based solely on the absence of corroboration in STR but did not consider the Veteran's account.  The Board finds the medical opinion of record is inadequate to support a decision by the Board because it does not consider the Veteran's report of his symptoms during service.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the fee basis physician who issued the review opinion in October 2015.  The physician should issue an addendum opinion that considers the Veteran's account of symptoms during service, which should be considered credible unless specifically contradicted by clinical records or inconsistent with other statements by the Veteran.  Based on review of all evidence of record, but to specifically include the Veteran's subjective account of symptoms, the physician should issue an addendum opinion stating whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's current sleep apnea had its onset during service.

The physician should provide a clinical rationale for any opinions expressed.  If unable to provide such an opinion without resorting to speculation, the physician should indicate why this is so.

If the physician who provided the review opinion cited above is no longer available, the Veteran should be afforded a new VA sleep apnea examination in which the question above is answered.

2.  The AOJ should also perform any additional development indicated.

3.  Then, readjudicate the issue of service connection for sleep apnea.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an appropriate period in which to respond before the file is returned to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


